UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 18-3064 RSWL (MRWX) Date January 28, 2019

 

Title United States v. Currency

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk C ourt Repolter / Recorder
Attolneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER TO SHOW CAUSE
l. The government filed a discovery motion in this civil asset forfeiture action that is

not in the joint format mandated under the Local Rules. (Docket # 31.) The motion is
accompanied by a statement that indicates that Defendant failed to confer in accordance with
this Court’s Local Rule 37-1. (Docket # 31-1 at 1.)

2. A palty’s failure to file a required document within a deadline set by local rule or
to cooperate in the submission of a joint discovery motion “may be deemed consent to the
granting [ ] of the motion.” Local Rule 7-12. Therefore, Defendant is ORDERED TO SHOW
CAUSE for the failure to comply With the joint filing process a1_1d to submit a substantive
response to the discovery motion by Febluarv 4, at 12:00 p.m. If the Court does not receive any
submission, the motion will be granted as unopposed under local rule Without further
proceedings The Court will also award expenses to the moving party as required under Federal
Rule of Civil Procedure 37(a)(5).

 

CV-9O (10/08) CIVIL MINUTES - GENERAL Page l of l

